BETTS, District Judge.
The steamboat and her cargo proceeded against in this suit were captured as prize in the Mississippi Sound, off the Alabama coast, southwest of Pascagoula, November 28, 1861, by the United States steamship New London, and first taken to Ship island, in said sound. The steamer Henry Lewis and a part of her cargo were there appraised by the naval surveyors, by order of the United States flag-officer at that port, and the same were, by his direction, appropriated to the use of the United States as necessary to the public service. The residue of the cargo was transmitted, by command of said flag-officer, to this port in the United States storeship Supply. The Henry Lewis was employed, at the time of her capture, in coasting voyages between Mobile and New Orleans, and was on a voyage from New Orleans to Mobile when arrested in this action, and had been in that employ ever since the war commenced. The cargo was laden in her at New Orleans, November 26, 1861. One of the private owners of the vessel resides in Indiana; the others in Mobile and New Orleans. She belongs to a company or association in New Orleans. The master and crew of the Henry Lewis knew, at the time, that those ports were under blockade. The vessel was enemy property; and it appears, by the bills of lading found on board the prize vessel, that all the cargo was shipped by resident dealers at New Orleans to assignees or consignees in other blockaded and enemy ports. No person has intervened in the suit to claim the vessel or cargo or made defence to the allegations of the libel. Upon the state of the proofs it is manifest that full cause for condemnation of the vessel and cargo has been established, either because both were enemy property at the time, or because they were employed in a voyage intended to violate the blockade of the port of Mobile. Judgment to be entered accordingly.